Citation Nr: 1341798	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  12-18 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an increased evaluation for restrictive ventilator lung disease with resolved pleural effusion, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1979 to June 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In November 2012, the Veteran testified at hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing has been associated with the record.  

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the Veteran's claim.  A review of the documents in the paperless claims files reveals a copy of the hearing transcript and VA treatment records that are relevant to the issue on appeal.  However, they were of record and considered by the RO in a June 2012 statement of the case (SOC).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

During the November 2012 hearing, the Veteran and his representative asserted that the June 2012 VA examination pulmonary function test (PFT) studies were inadequate.  

A review of record shows that the Veteran was afforded a VA respiratory examination in September 2010 and he was provided with another PFT study in June 2012.  The June 2012 examiner stated, "It was extremely evident that the [Veteran] did not give anywhere near adequate effort, and all the results were not valid.  Because of the lack of effort, bronchodilators were not attempted."  

During the hearing, the Veteran testified that he was unable to breathe with the PFT mask and he provided a valid effort during testing.  

In this case, the June 2012 PFT findings are inadequate to decide the current claim, and the case must be remanded for a new VA examination.

Additionally, the Board notes that the claims file does not contain any VA treatment records dated since February 2012.  Because the Board is already remanding the case in order to secure another VA respiratory examination, any additional VA treatment records dated after February 2012 should also be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his respiratory disability.  

After acquiring this information and obtaining any necessary authorization, the RO/AMC should obtain and associate these records with the claims file. 

A specific request should also be made for any outstanding VA medical records dated from February 2012 to the present.

2.  After securing any outstanding VA and/or private treatment records, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected respiratory disability.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The Veteran should be afforded pulmonary function testing that includes results on FVC and DLCO (SB).  If DLCO (SB) is not indicated, the examiner should explain why.  Post-bronchodilator results should be obtained unless pre bronchodilator results are normal or the examiner determines that post-bronchodilator results should not be used and states the reason why.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should comment on the severity of the Veteran's respiratory disability and report all signs and symptoms necessary for rating the disability.  

The examiner should also include a statement as to the effect of the Veteran's respiratory disability on his occupational functioning and daily activities. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After the development requested has been completed, the RO/AMC should review the examination report to ensure that it is in compliance with the directives of this remand.  If the report is deficient in any manner, the RO/AMC should implement corrective procedures. 

4.  After completing the above actions, the RO/AMC should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


